                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              NORTHERN DIVISION
                                 AT COVINGTON

CIVIL ACTION NO. 20-98-DLB-CJS

MICHAEL EVANS                                                                 PLAINTIFF


v.                      MEMORANDUM OPINION AND ORDER


NOVOLEX HOLDINGS, LLC, et al.                                             DEFENDANTS

                                      *****************

       This matter is before the Court on Novolex Holdings, LLC and Waddington Group,

Inc.’s Motion to Dismiss (Doc. # 12). The Motion has been fully briefed, (Docs. # 16 and

22), and is now ripe for the Court’s review. For the reasons stated herein, Defendants’

Motion to Dismiss is granted in part and denied in part.

I.     FACTUAL AND PROCEDURAL BACKGROUND

       On July 14, 2020, Plaintiff Michael Evans filed breach of contract and conversion

claims against Defendants Novolex Holdings, LLC (“Novolex”) and The Waddington

Group, Inc. (“TWG”). (Doc. # 1 ¶¶ 26, 30). On September 14, 2020, Defendants Novolex

and TWG filed a Motion to Dismiss Plaintiff’s Compliant for failure to state a claim. (Doc.

# 12). Plaintiff’s causes of action arise from a contract dispute over award incentives

Plaintiff asserts were wrongfully withheld.

       Plaintiff Evans was employed by TWG as its President and CEO until his

retirement in 2017. (Doc. # 1 ¶¶ 7, 13). Upon Evans’s retirement, John Wurzburger

succeeded him as President and CEO. (Id. at ¶ 13). In April of 2016, TWG’s parent

corporation, Jarden, was acquired by Newell Brands. (Id. at ¶ 12). In June of 2017,


                                              1
Newell Brands sold TWG to Novolex. (Id. at ¶ 14). As part of this sale, Novolex assumed

the obligations under a Special Incentive Plan (“SIP”) which compensated TWG’s

management for achieving performance targets from 2016 through 2019. (Id. at ¶¶ 9,

15). Novolex agreed to a downward adjustment of the purchase price in order to fund the

pro-rated portion of the SIP bonuses for the time prior to the sale, which was to be paid

out to management in March 2019. (Id. at ¶ 14). While Evans retired in 2017, he still

remained an eligible participant under the SIP. (Id. at ¶ 13). After Novolex’s purchase of

TWG, it terminated the current CEO and President Wurzburger for cause. (Id. at ¶ 16).

Wurzburger would have been eligible for more than three million dollars from the SIP

bonuses. (Id.). Unfortunately for Wurzburger, because he no longer was in good standing

with TWG, his bonus was forfeited. (Id. at ¶¶ 16, 18). In March of 2019, Novolex and

TWG paid a portion of the bonuses to eligible participants. (Id. at ¶ 17). However,

Wurzburger’s forfeited bonus, which was more than three million dollars, was not

distributed. (Id. at ¶¶ 18-20).

       Plaintiff contends that Novolex and TWG were required to return the bonus

forfeited by Wurzburger to the award pool to be redistributed among the remaining

participants based on the terms of the SIP and prior practice of the Administrative

Committee. (Id. at ¶¶ 19-20). Novolex and TWG did not return the funds to the award

pool. (Id. at ¶ 20). Further, after acquiring TWG, Novolex revised the performance targets

which needed to be met before a participant would receive an award. (Id. at ¶ 21).

Novolex did not provide written notification of this change to Evans or other eligible

participants. (Id.). Novolex later informed Evans and the other eligible participants that




                                            2
they did not meet the revised performance targets and therefore were ineligible for further

payments under the SIP. (Id. at ¶ 22).

       The instant controversy largely revolves around the SIP. The SIP itself is a five-

page document that outlines a structure for awarding plan participants based on specific

performance targets. (See Doc. # 11). The purpose of the SIP was to incentivize

management of TWG. (Id. at 1). The SIP is managed by an Administrative Committee

(“the Committee”). (Id. at 2). Following the firing of Wurzburger, the parties disagree on

how the Committee should have allocated the bonuses owed to Wurzburger based on

the language of the SIP. Plaintiff contends that the Committee was required to return the

award forfeited by Wurzburger to the award pool, then reallocate the money to other

participants. (Doc. # 1 ¶¶ 19, 20, 27). Defendants instead argue that the SIP merely

authorized the Committee to return forfeited awards to the pool if the Committee so

chooses. (Doc. # 12 at 6). Further, Plaintiff states that Defendants failed to pay the

remaining incentives earned by participants due to their unilateral change of the

performance goals. (Doc. # 1 ¶¶ 21, 22, 23, 27). In rebuttal, Defendants argue that the

Committee, in its sole discretion, could change the performance targets and therefore

Defendants were not required to pay Plaintiff or any other SIP participants awards which

they had not earned. (Doc. # 12 at 7-8).

II.   ANALYSIS

       A.     Standard of Review

       Granting a motion to dismiss is appropriate if a plaintiff fails “to state a claim upon

which relief can be granted.” Fed. R. Civ. P. 12(b)(6). Further, “to survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a



                                              3
claim for relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In order to have “facial

plausibility,” the plaintiff must “plead[] factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.”           (Id.)

(quoting Twombly, 550 U.S. at 556). In evaluating a motion to dismiss, a court should

“construe the complaint in the light most favorable to the plaintiff” and “accept all well-

pleaded factual allegations as true.” Hill v. Snyder, 878 F.3d 193, 203 (6th Cir. 2017)

(citing Ashcroft, 556 U.S. at 678; Twombly, 550 U.S. at 570). However, “mere conclusory

statements, do not suffice” and legal conclusions “must be supported by factual

allegations.” Ashcroft, 556 U.S. at 678-79. Generally, a determination at the motion to

dismiss stage “is purely a matter of law.” Benningfield v. Pettit Environ., Inc., 183 S.W.3d

567, 570 (Ky. Ct. App. 2005) (quoting James v. Wilson, 95 S.W.3d 875, 884 (Ky. Ct. App.

2002)).

       B.     Matters Outside the Pleadings

       In support of their Motion to Dismiss, Defendants heavily rely on the language of

the SIP. In evaluating a motion to dismiss, a court is required to only consider the

complaint and attached exhibits, items in the record, and “documents that a defendant

attached to a motion to dismiss . . . if they are referred to in the plaintiff’s complaint and

are central to her claim.” Amini v. Oberlin Coll., 259 F.3d 493, 502 (6th Cir. 2001) (quoting

Weiner v. Klais & Co., 108 F.3d 86, 89 (6th Cir. 1997)). If documents beyond this scope

are considered, the motion to dismiss will be converted into one for summary judgment.

Spencer v. Grand River Nav. Co., Inc., 644 F. App’x 559, 561-62 (6th Cir. 2016) (citing

Bassett v. Nat’l Collegiate Athletic Ass’n, 528 F.3d 426, 430 (6th Cir. 2008)). The SIP



                                              4
was filed in conjunction with Defendants’ Motion to Dismiss, (see Doc. # 10 at 1), and

was repeatedly referenced in Plaintiff’s Complaint, (see Doc. # 1 ¶¶ 9, 12-23, 26-27, 30).

Therefore, the SIP may properly be considered in evaluating Defendants’ Motion to

Dismiss without converting the Motion into a motion for summary judgment.

       C.     Choice of Law

       Defendants assert that Delaware law controls because of Section 11 of the SIP,

entitled “Governing Law,” which states:

       The validity, construction and effect of the Plan and any rules and
       regulations relating to the Plan shall be determined in accordance with the
       laws of the State of Delaware and applicable federal law, without references
       to principles of conflict of laws which would require application of the law of
       another jurisdiction.

(Doc. # 11 at 4). By contrast, Plaintiff contends that under choice of law analysis,

Kentucky is the state that has the most significant relationship with the contract. (Doc. #

16 at 2). Because this suit is in federal court on the basis of diversity jurisdiction under

28 U.S.C. § 1332, (See Doc. # 1 ¶¶ 1-4), the Court “must apply the substantive law,

including choice of law rules, of the state in which it sits.” Phelps v. McClellan, 30 F.3d

658, 661 (citing Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496 (1941)).

Therefore, Kentucky’s choice of law rules apply.         Kentucky courts prefer applying

Kentucky substantive law “whenever possible,” Harris Corp. v. Comair, Inc., 712 F.2d

1069, 1071 (6th Cir. 1983), and therefore “the Court begins from a default presumption

that Kentucky law will apply barring ‘overwhelming interests to the contrary,’” Nat’l Info. &

Commc’ns Equip. Network Inc. v. Willigan, No. 06-28, 2007 WL 2979928, at *3 (E.D. Ky.

Oct. 11, 2007) (quoting Harris, 712 F.2d at 1071)).




                                             5
       Here, Plaintiff asserts a breach of contract claim and a conversion claim, meaning

that he has both a contract and a tort cause of action. (Doc. # 1 ¶¶ 26, 30). A separate

choice of law analysis is necessary for each of these claims. See Saleba v. Schrand, 300

S.W.3d 177, 181 (Ky. 2009). In contract claims, Kentucky applies the test set forth in the

Restatement (Second) of Conflict of Laws § 188. Acuity Brands, Inc. v. Bickley, 172 F.

Supp. 3d 971, 981 (E.D. Ky. 2016) (citing Saleba, 300 S.W.3d at 181). The Restatement

provides that the law of the state with “the most significant relationship to the transaction

and the parties” will control. RESTATEMENT (SECOND) OF CONFLICT OF LAWS § 188 (Am.

Law Inst. 1971). In considering the state that has the most significant relationship with

the parties, the Court should take into account: “(a) the place of contracting, (b) the place

of negotiation of the contract, (c) the place of performance, (d) the location of the subject

matter of the contract, and (e) the domicil, residence, nationality, place of incorporation

and place of business of the parties.” Id. Alternatively, for tort claims, like conversion,

Kentucky law applies “if there are significant contacts—not necessarily the most

significant contacts—with Kentucky.” Foster v. Leggett, 484 S.W.2d 827, 829 (Ky. 1972).

       As for the effect of a choice of law provision, like the one found in Section 11 of

the SIP, “Kentucky’s most-substantial-relationship test trumps even an otherwise-valid

choice of law clause when the dispute is centered in Kentucky.” Osborn v. Griffin, 865

F.3d 417, 444 (6th Cir. 2017) (also noting that the Kentucky Supreme Court “will apply its

own law to a dispute with ties to Kentucky, even in spite of an otherwise-valid choice of

law clause”); see also Wallace Hardware Co. v. Abrams, 223 F.3d 382, 393 (6th Cir.

2000) (“Kentucky courts will not automatically honor a choice-of-law provision, to the

exclusion of all other considerations.”).



                                             6
       Here, despite the choice of law provision contained in the SIP, Kentucky law

governs Plaintiff’s breach of contract claim, as Kentucky has the most substantial

relationship to the contract and parties.1 While Defendant Novolex (a Delaware company)

owns Defendant TWG (also a Delaware corporation), TWG has its principal place of

business in Covington, Kentucky. (Doc. # 1 ¶¶ 2-3). Further, although Plaintiff Evans is

a resident of Ohio, he worked for over twenty years at TWG’s principal place of business

in Kentucky. (Id. at ¶¶ 1, 7). The SIP itself rewards TWG management for achieving

performance targets. (Id. at ¶ 9). Because no party asserts otherwise, the Court will

assume that the participants in the SIP, as management level employees of TWG, worked

at TWG’s principal place of business in Covington, Kentucky and therefore Kentucky is

likely the place of performance under the contract. Defendants only argument to the

contrary is that Kentucky courts must apply choice of law provisions in contracts. (Doc.

# 12 at 4) (citing Asher v. Unarco Material Handling, Inc., 737 F.Supp.2d 662, 671 (E.D.

Ky. 2010)).2 Because the aforementioned factors favor applying Kentucky law, and

because Defendants did not make any argument otherwise as to any of the remaining

factors, and because Kentucky courts prefer applying Kentucky law, the Court will apply

Kentucky law to the contract claim. Similarly, as for the conversion claim, Kentucky law

will apply. The choice of law analysis in tort is even less stringent than that in contract—




1      This conclusion is based on the facts available to the Court in the record. Defendants did
not present an argument on the choice of law analysis except for arguing that the SIP’s choice of
law provision should control. (See Doc. # 12 at 4).
2      Notably, the decision that Asher relies on, National Union Fire Ins. Co. v. Watts, 963 F.2d
148 (6th Cir. 1992), was decided twenty years before the now controlling case on the matter,
Osborn v. Griffin, 865 F.3d 417 (6th Cir. 2017).

                                                7
it only requires that there be significant contacts with Kentucky, which has clearly been

established. See Foster, 484 S.W.2d at 829.3

       D.     Breach of Contract

       Defendants first argue that Plaintiff’s breach of contract claim fails as a matter of

law based on the plain language of the SIP. The relevant portions of the SIP are

excerpted below. Section 4.6 provides:

       In the event that any Award is forfeited due to a Participant ceasing to be
       employed by TWG or its Affiliates, the Administrative Committee shall have
       the authority to return such funds to the Award Pool to be awarded by the
       Administrative Committee to any other Eligible Participant in the amounts
       determined by the Administrative Committee. . . .

(Doc. # 11 at 3).      Section 5 further illuminates the Committee’s responsibilities in

managing the SIP:

       The Administrative Committee shall have authority to prescribe, amend and
       rescind rules and regulations relating to the Plan . . . to interpret the Plan
       and to make all other determinations necessary or advisable for the
       administration and interpretation of the Plan and to carry out its provisions
       and purposes. Any determination, interpretation or other action made or
       taken . . . by the Administrative Committee pursuant to the provisions of the
       Plan, shall, to the greatest extent permitted by law, be within its sole and
       absolute discretion and shall be final, binding and conclusive for all
       purposes and upon all persons and shall be given deference in any
       proceeding with respect thereto. . . .

(Id. at 4). Finally, Sections 3 and 4.2, read together, explain the awards and how they

relate to the performance targets:

       [T]he Plan shall continue until the later of (a) December 31, 2019, and (b)
       the date that all awards made under the Plan have either been paid or have
       been determined by the Administrative Committee to be unearned due to



3        Defendants argue that Kentucky choice of law rules do not apply because Kentucky and
Delaware law do not conflict, but Defendants make no effort to demonstrate that this is in fact a
false conflict which would render the choice of law issue moot. (Id. at 2). Therefore, the Court
finds it necessary to perform a choice of law analysis for the tort claim.

                                               8
       the failure of TWG to meet the requirements of Section 4.2 (the
       “Performance Period”).

(Id. at 2) (Section 3).

       Each Award under the Plan shall entitle the Participant to a cash bonus
       payment determined by multiplying the Award Target Payment set forth in
       such Participant’s Award Letter by a percentage, the numerator of which
       shall be the amount, if any, by which the actual average Adjusted EBITDA
       of TWG for the four fiscal years beginning January 1 and ending on
       December 31 of 2016, 2017, 2018, and 2019 exceeds $160,000,000, and
       the denominator of which shall be $20,000,000; provided, however that: (a)
       the maximum value of any Award shall be the Award Target Payment, and
       (b) no payment shall be made in any amount in respect of the Award if (i)
       annual Adjusted Revenue of TWG for the period from January 1, 2016
       through December 31, 2019 shall not have increased by a compound
       annual growth rate of at least four percent (4.0%), and (ii) Adjusted Revenue
       of TWG for the period from January 1, 2019 through December 31, 2019
       shall not have exceeded $945,000,000. The Administrative Committee
       (with the approval of the CEO) may modify the rates or dollar amounts in
       the preceding clause (b) due to the material change in resin prices that the
       Administrative Committee determines have had a material impact on TWG’s
       financial performance. In addition, the Administrative Committee (with the
       approval of the CEO) may adjust the dollar amounts in this Section 4.2 to
       reflect the results of mergers, acquisitions, divestitures, or other business
       combinations that have had at the time of such determination, an impact on
       TWG’s financial performance; provided that such adjustments shall be
       made by the Administrative Committee solely to reflect the actual financial
       results of any acquired or divested businesses.

(Id. at 3) (Section 4.2).
       In his Complaint, Plaintiff asserts that Defendants breached the SIP in the following

two ways: (1) by not returning Wurzburger’s forfeited award funds back to the pool to be

redistributed to other participants in the SIP and (2) by revising the performance targets

so as not to distribute the remaining award funds. (Doc. # 1 ¶¶19-23, 27).

               1.     Refusal to Return Forfeited Funds Back to the Award Pool

       Defendants seek dismissal of Plaintiff’s breach of contract claim based on their

failure to redistribute Wurzburger’s forfeited funds, because according to Defendants,

under the plain language of the SIP, the Administrative Committee was not required to

                                             9
return the funds to the award pool or to redistribute the funds. This argument hinges

largely on one imperative phrase—“the Administrative Committee shall have the authority

to return such funds to the Award Pool.” (Doc. # 11 at 3). Defendants assert that this

language is permissive, giving the Committee the authority to return the funds, but not

mandating that it do so. (Doc. # 12 at 6).

       Under Kentucky law, “words in a contract are to be given their ‘ordinary meaning

as persons with ordinary and usual understanding would construe them.’” Sunny Ridge

Enters., Inc. v. Fireman’s Fund Ins. Co., Inc., 132 F. Supp. 2d 525, 526 (E.D. Ky. 2001)

(quoting Transp. Ins. Co. v. Ford, 886 S.W.2d 901, 904 (Ky. App. 1994)); see also Weaver

v. Caldwell Tanks, Inc., 190 F. App’x 404, 409 (6th Cir. 2006) (“words in a clear and

unambiguous contract are to be given their commonly understood meanings unless they

are technical terms”).      However, if a contract is ambiguous, the doctrine of

contemporaneous construction applies, meaning that “courts are required to give great

weight to the interpretation which the parties have placed on an ambiguous contract. The

construction of the parties is best evidenced by their conduct with respect to the

agreement.” Weaver, 190 F. App’x at 411 (quoting A.L. Pickens CO., Inc. v. Youngstown

Sheet & Tube Co., 650 F.2d 118, 120 (6th Cir. 1991)). If the meaning of the contract is

clear and unambiguous, parol evidence is not admissible. Id. at 412. Further, “[g]enerally,

the interpretation of a contract, including determining whether a contract is ambiguous, is

a question of law for the courts . . . .” Cantrell Supply, Inc. v. Liberty Mut. Ins. Co., 94

S.W.3d 381, 385 (Ky. Ct. App. 2002).

       Therefore, the relevant question is the meaning of the phrase from Section 4.6:

“the Administrative Committee shall have the authority to return such funds to the Award



                                             10
Pool.” (Doc. # 11 at 3). The phrase contains a grant of authority to the Administrative

Committee which allows it to return forfeited funds to the Award Pool to distribute to other

participants in the SIP. The determinative inquiry is whether the phrase requires the

Administrative Committee to return these funds to the Pool or whether it simply permits

the Committee to do so in its discretion. When Section 4.6 is read with Section 5, which

allows the Committee to make decisions in its “sole and absolute discretion,” it is clear

that the contract intended to give the Committee wide latitude to make decisions related

to the administration of the SIP. (Id. at 4). Similarly, the phrase “shall have the authority”

is equally permissive, as the contract’s drafters could have simply used “shall” to convey

that the Committee was required to return forfeited award funds to the Pool. As words in

a contract are meant to be given their ordinary meaning, the most logical conclusion is

that “shall have the authority” permitted the Committee to redistribute award funds, but

did not require it to do so.

       While Plaintiff contends that the Committee’s prior practice was to return forfeited

awards to the Pool so that they could be redistributed, because the contract governing

the SIP is not ambiguous, considering the Committee’s previous conduct would be

inappropriate.4 See Cantrell Supply, 94 S.W.3d at 385 (“Absent an ambiguity in the

contract, the parties’ intentions must be discerned from the four corners of the instrument

without resort to extrinsic evidence.”) (citing Hoheimer v. Hoheimer, 30 S.W.3d 176, 178

(Ky. 2000)). Because the terms of the contract are not ambiguous, and therefore the



4
        The SIP further provides that the “Committee’s determinations under the Plan need not
be uniform and may be made by the [] Committee selectively among persons who receive, or are
eligible to receive, Awards under the Plan, whether or not such persons are similarly situated.”
(Doc. # 11 at 4). Therefore, even if the Court were to evaluate the Committee’s prior practice, it
is not clear that the previous conduct would control.

                                               11
Committee was not required to return forfeited funds back to the Pool, Defendants’ Motion

to Dismiss as to Plaintiff’s breach of contract claim is granted to the extent that claim is

based on Defendants’ failure to return funds to the Pool.

              2.      Revision of Performance Targets

       Defendants also seek dismissal of Plaintiff’s breach of contract claim insofar as

Plaintiff alleges that Defendants impermissibly revised the SIP’s performance targets and

did not distribute “the incentives earned by the eligible participants, including Evans,

under the SIP.” (Doc. # 12 at 5, 7-9). Defendants contend that Plaintiff failed to state a

claim showing he is entitled to relief, because the award was not guaranteed and the

Committee had the sole discretion to change the performance targets, which Plaintiff

failed to meet. (Id. at 7-9).

       As discussed above, Section 5 of the SIP bestowed on the Committee the power,

within its “sole and absolute discretion,” to interpret the SIP and prescribe, change, or

rescind rules related to the SIP. (Doc. # 11 at 4). However, this Section cannot be read

alone. Section 4.2 also provides instructions for how the Committee should handle

changing the targets. (Id. at 3). Specifically, it states: “no payment shall be made in any

amount in respect of the Award if (i) annual Adjusted Revenue of TWG for the period from

January 1, 2016 through December 31, 2019 shall not have increased by a compound

annual growth rate of at least four percent (4.0%), and (ii) Adjusted Revenue of TWG for

the period from January 1, 2019 through December 31, 2019 shall not have exceeded

$945,000,000.” (Doc. # 11 at 3). Section 4.2 goes on to clarify that if the Committee

wants to modify the award target, it may do so “due to the material change in resin prices




                                            12
that the Administrative Committee determines have had a material impact on TWG’s

financial performance.” (Id.).5

         As stated in the Restatement (Second) of Contracts § 203(c): “[i]n the interpretation

of a promise or agreement or term thereof, the following standards of preference are

generally applicable . . . (c) specific terms and exact terms are given greater weight than

general language.” See also 17A Am. Jur. 2d Contracts § 356 (2021) (“Generally, where

there are general and special provisions in a contract relating to the same thing, the

special provisions control. Thus, where there is conflict, uncertainty or inconsistency

between general and specific provisions, the specific provisions ordinarily qualify the

meaning of the general provisions.”). Kentucky courts have held the same. See Dishman

v. Dougherty, Nos. 2013-CA-000558 and 2013-CA-000559, 2015 WL 1966724, at *16

(Ky. Ct. App. May 1, 2015); Journey Acquisition-11, L.P. v. EQT Prod. Co., 39 F.Supp.3d

877, 887 (E.D. Ky. 2014); L.K. Comstock & Co., Inc. v. Becon Constr. Co., 932 F. Supp.

948, 967 (E.D. Ky. 1994). Therefore, Section 4.2, which provides specific guidelines for

the Committee to follow when adjusting performance targets, controls over Section 5,

which gives the Committee absolute discretion over modifying the SIP. As a result,

Plaintiff has stated a viable cause of action against Defendants for changing the

performance targets.

         Defendants also seek dismissal of Plaintiff’s related claim that Defendants

breached the SIP by failing to distribute award funds earned by the participants. (Doc. #

12 at 7). Defendants argue that Plaintiff was not owed any other award under the SIP.

(Id.).   But Plaintiff argues otherwise, asserting that “the financial performance of


5      Defendants acknowledge that Section 4.2 is the one that governs the performance targets.
(Doc. # 12 at 8).

                                              13
Waddington entitles eligible participants, including Evans, to additional payments under

the SIP.” (Doc. # 16 at 7). Under the motion to dismiss standard, Plaintiff has stated a

plausible claim for relief—that he was not payed money owed to him under the SIP.

Instead of providing specific details as to how the performance target was revised or how

Plaintiff and TWG failed to meet these targets, Defendants simply state that they had the

absolute discretion to change the performance targets, which is not supported by the

language of the SIP. As Defendants bear the burden of proof to show Plaintiff failed to

state a claim for relief, and have not done so, Defendants Motion to Dismiss as it relates

to the changing of performance targets and failure to pay award funds earned under the

SIP to Plaintiff is denied.

       E.     Conversion

       Plaintiff’s Complaint alternatively asserts a claim for conversion if he is unable to

recover on his breach of contract claims. (Doc. # 1 ¶¶ 29-31). Defendants argue that

Plaintiff’s conversion claim is duplicative of his contract claim and alternatively, that

Plaintiff did not have legal title to the Award. (Doc. # 12 at 9-10).

       Under Kentucky law, “[a]lthough a breach of contract action and a claim for

conversion are not necessarily incompatible,” Jones v. Marquis Terminal, Inc., 454

S.W.3d 849, 853-54 (Ky. Ct. App. 2014), a conversion claim does not lie where “the

property right alleged to have been converted arises entirely from the contractual rights

to compensation,” Davis v. Siemens Med. Sols. USA, Inc., 399 F. Supp. 2d 785, 801

(W.D. Ky. 2005). In Davis, the plaintiff sued his employer for both breach of contract and

conversion for failing to pay him under a commission plan. Id. at 788-89. The court

opined that because the plaintiff’s claim was based on “payment of a disputed debt, not



                                             14
payment for the conversion of a specific asset or specific property right . . . [t]he

interpretation of the contract governs [plaintiff’s] entitlement to the disputed payments.”

Id. at 801. Because the underlying basis for Plaintiff’s conversion claim is Defendants’

failure to pay Plaintiff funds allegedly owed to him under the SIP, Plaintiff does not have

an actionable conversion claim. See also Bus. Payment Sys., LLC v. Nat’l Processing

Co., No. 3:10-cv-00669, 2012 WL 6020400, at *17 (W.D. Ky. Dec. 3, 2012) (relying on

Davis to dismiss plaintiffs’ conversion claim when it was solely based on “monies Plaintiffs

believe they are owed pursuant to that agreement.”). Therefore, the contract will govern

Plaintiff’s claims and Defendants’ Motion to Dismiss as to Plaintiff’s conversion claim is

granted.

       F.     Punitive Damages

       Lastly, Plaintiff states a claim for punitive damages if Defendants are found to have

wrongfully converted funds. (Doc. # 1 ¶ 32). Because under Kentucky law punitive

damages are not generally available in contract, Nami Res. Co., LLC v. Asher Land &

Mineral, Ltd., 554 S.W.3d 323, 335 (Ky. 2018), and Plaintiff’s conversion claim has been

dismissed, punitive damages are not available to Plaintiff. Therefore, Defendants’ Motion

to Dismiss as far as it addresses Plaintiff’s punitive damages claim is granted.

III.   CONCLUSION

       Thus, for the reasons articulated herein, IT IS HEREBY ORDERED as follows:

       (1)    Defendants’ Motion for an Extension of Time to allow for the late filing of

their Reply in Support of their Motion to Dismiss, (Doc. # 20), is GRANTED;

       (2)    Defendants’ Motion to Dismiss, (Doc. # 12), is GRANTED IN PART and

DENIED IN PART. Specifically:



                                            15
             (a)   Plaintiff’s breach of contract claim, as far as it alleges that

Defendants were required to redistribute forfeited award funds, is dismissed with

prejudice;

             (b)   Plaintiff’s breach of contract claim, as far as it alleges that

Defendants revised the SIP’s performance targets and did not pay the balance of the

award earned by Plaintiff, may proceed to discovery;

             (c)   Plaintiff’s conversion claim is dismissed with prejudice;

             (d)   Plaintiff’s punitive damages claim is dismissed with prejudice; and

      (3)    Defendants shall file their Answers within twenty (20) days.

      This 28th day of May, 2021.




O:\DATA\ORDERS\Cov2020\20-98 MOO.docx




                                          16
